Counsel for appellee have called our attention to the fact that the Act of March 1, 1937, referred to in the foregoing opinion, became effective a few days after the decree on demurrer to the cross-bill was entered, and, therefore, after the filing of the cross-bill and demurrer to it. This was an oversight on the part of this writer, and requires an additional treatment of the subject in so far as that statute has application.
The rule which is generally approved and recognized in this state is that a statute dealing with procedure applies to all actions, including those pending. Dickson v. Alabama M.  S. Co., 18 Ala. App. 164, 89 So. 843, certiorari denied 206 Ala. 698,89 So. 922. But when a change in the law is made pending appeal, or after a decree is entered from which an appeal is taken, the effect of such change is differently treated by different courts, but a study of them seems to indicate that the difference is affected often by the nature of the change. Such change will not affect vested rights. 4 Corpus Juris 1119, § 3109; 5 Corpus Juris 1310, § 1841; 3 Am.Jur. 668.
When the change in the law does not relate to procedural matters, this court held without discussion that it does not apply, especially to the creation of a remedy which is the assertion of a new equitable power. Jenkins v. Raulston,214 Ala. 443, 108 So. 47.
We think with them that changes in procedural matters made in the law should be given effect on appeal, though made pending appeal when no rights are thereby injuriously affected.
With this enlargement of the question we are still of the opinion that the amendment to the statute is here controlling.
We are also still satisfied that the demurrer of the complainant to the cross-bill for bringing in unnecessary and improper parties is not well taken for that such claim should be made by the party so unnecessarily joined, unless the pleadings show in some manner that by doing so the rights of complainant will be affected injuriously. In this cross-bill, the third parties are brought in to quiet their asserted claim of interest, and no other relief is prayed as to them. This is quite material, and ought to be to the benefit of complainant as well as respondent. It is within the jurisdiction of the court in this sort of case, and highly important. Thomas v. Skeggs, 218 Ala. 562, 119 So. 610. It does not bring forward a controversy which *Page 516 
does not concern the complainant on the issue of ownership of the land. In such cross-bill nothing could be litigated to the prejudice of complainant who is also a party and can have his rights incident to such additional parties fully protected.
The authorities which we have cited support our conclusion there stated that if there is an improper joinder of parties, they alone may take advantage of it, at least unless some other party can show by the pleading a personal prejudice by reason of it.
Application overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.